United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                      January 4, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41453
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                                versus

                      STEVEN DONALD KNEZEK,

                                     Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (5:90-CR-257–1)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges

PER CURIAM:*

     Represented by counsel, Steven Donald Knezek appeals the 21-

months term of supervised release imposed by the district court

when it revoked his second term of supervised release, contending

it is excessive by one month.     Knezek fails, however, to provide

any legal authority for his assertion (other than citing to a

Guidelines handbook), cite the applicable standard of review, or

provide adequate supporting citations to the record.    Accordingly,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                -2-

Knezek has inadequately briefed his claim and, therefore, has

effectively abandoned it.   See Yohey v. Collins, 985 F.2d 222, 224-

25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9).

                                                        AFFIRMED